GulfMark Offshore, Inc. GulfMark Offshore, Inc. GULFMARKOFFSHORE RBC Energy Conference June Cautionary Statement Regarding Forward-Looking Statements This presentation includes forward-looking statements and projections,made in reliance on the safeharbor provisions of the Private Securities Litigation Reform Act of 1995.The Company has made everyreasonable effort to ensure that the information and assumptions on which these statements and projections arebased are current, reasonable, and complete.However, a variety of factors could cause actual results to differmaterially from the projections, anticipated results or other expectations expressed in this presentation.Whilethe Company makes these statements and projections in good faith, neither the company nor its management canguarantee that the anticipated future results will be achieved.Reference should be made to the Company’sSecurities and Exchange Commission filings for additional important factors that may affect actual results. GulfMark
